OpiNion by
Judge Pryor :
The husband of one of the parties entitled in remainder (or his heirs) is endeavoring' to claim the real estate in controversy under a sale made for taxes, and to hold it against the other devisees. The life tenant was alone liable for the taxes, and all the title appellants’ ancestor obtained, if any, was the life estate; and if not, the purchase by appellants’ ancestor would enure to the benefit of all under the proof in this case, and after refunding the money advanced, if any, the estate would be divided according to the provisions of the will.
Judgment affirmed.